 

 

"" FELED

AO 245B (CASDRev. 02/] 8) Judgment in a Criminal Case

 

 

Nov 0 2 2018
UNITED STATES DrsTRlCT CoURT

SOUTHERN DlSTP.| T 05 C.`.LFFC'E’\‘\‘|L.

 

 

 

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA BY §i/v DE%"'
UNITED STATES OF AMERICA .]U])GMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

JORGE GONZALEZ-DE LA CRUZ (l)
Case Number: l 8CR441 S-CAB

PAUL W. BLAKE
Defendant’s Attorney

REGIsTRATION No. 79074298

|:} _
THE DEFENDANTZ
>14 pleaded guilty to count(S) ONE (l) OF THE ONE-'COUNT SUPERSEDING INFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s}
18 USC 1546 FRAUD AND MISUSE OF VISAS, PERMITS, AND OTI-IER l
ENTRY DOCUMENTS
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

Count(s) OF UNDERLYING INFORMATION is dismissed on the motion of the United States.

 

|:| Assessment : $lO0.00 - Waived

JVTA Assessment*: $

E _
*Iustice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.

|X| No fine |:| Forfeiture pursuant to order filed , included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 2. ZD‘l'S'l

Date oflmposit' n 0 e tence

 

 

HON. CATI-IY ANN BENCIVENGO
UNITED STATES DISTRICT IUDGE

lSCR4418-CAB

 

-\

AO 245B (CASD Rev. 02/18) Judgment in a-Criminal Case

 

DEFENDANT: JORGE GONZALEZ-DE LA CRUZ (1) Judgment - Page 2 of 2
CASE NUl\/[BER: lSCR44l S-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (48 DAYS).

l:| Sentence imposed pursuant to Title 8 USC Section l326(b).
|I| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR4418-CAB

